                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     December 31, 2018
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             §   CRIMINAL ACTION NO. 2:01-CR-00249
                                                §
JESUS NMI BENITEZ-TORRES, et al,                §
                                                §
        Defendants.                             §

                                            ORDER

       Defendant Jesus Benitez-Torres filed a petition for vacating sentence pursuant to Rule

60(b). (D.E. 224). Benitez-Torres cites “an error in the proceeding during both his direct appeal,

and [sic] sentencing in his criminal case.” Id. The Court DISMISSES Benitez-Torres’s petition

because Rule 60(b) has no application to his original criminal proceedings.

                              PROCEDURAL BACKGROUND

       Benitez-Torres was sentenced to 312 months in the Bureau of Prisons in 2002 for aiding

and abetting in the transportation of an undocumented alien, illegal re-entry after deportation,

and attempted murder. (D.E. 142). Judgment was entered on the docket on April 16, 2002.

Benitez-Torres appealed, but the Fifth Circuit affirmed. (D.E. 143; D.E. 161; D.E. 162). He

filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255 in April 2005 that this Court

dismissed as time-barred and meritless. See (D.E. 179). Benitez -Torres sought a certificate of

appealability (“COA”) from the Fifth Circuit to appeal the dismissal of his first § 2255 motion,

but the Fifth Circuit denied his application for a COA. (D.E. 198). The Supreme Court denied

certiorari on October 10, 2007. (D.E. 202). Benitez-Torres filed a subsequent motion to vacate

his sentence pursuant to 28 U.S.C. § 2255 and Rule 60(b)(6) on June 6, 2018. (D.E. 218). This

Court likewise dismissed Benitez-Torres second 28 U.S.C. § 2255 motion as an unauthorized



1/3
second or successive motion and dismissed his Rule 60(b) claim as he failed to state a cognizable

claim under Rule 60(b).

                                            ANALYSIS

       The Federal Rules of Civil Procedure are applicable to federal habeas practice “only to

the extent that they are not inconsistent with any statutory provisions or these rules.” Rule 12,

Rules Governing Section 2255 Proceedings for the United States District Courts (2017); United

States v. Flores, 380 F.3d 371 at *1 (5th Cir., Feb. 8, 2010) (designated unpublished) (“Rule

60(b) applies only to civil cases and ‘simply does not provide relief from a judgment in a

criminal case.’”); United States v. O’Keefe, 169 F.3d 281, 289 (Dennis, J., dissenting from grant

of motion for temporary stay pending appeal) (“Federal Rule of Civil Procedure 60(b), therefore,

simply does not provide for relief from a judgment in a criminal case.”); United States v. Scott,

199 F.3d 438, *1 (5th Cir., Oct. 19, 1999) (designated unpublished) (“Rule 60(b) is a rule of civil

procedure designed to facilitate challenges to errors in civil judgments. The rule has no

application to criminal convictions.”). Thus Benitez-Torres’s Rule 60(B) motion may only be

considered by this Court if it attacks the resolution of his previous § 2255 motion, rather than the

original criminal proceedings addressed in this filing. (D.E. 224). Rule 60 has no application to

these original criminal proceedings. Such challenges may be made by a motion to vacate, set

aside or correct sentence. To the extent his claims are cognizable at all, it is under § 2255.

       If Benitez-Torres were to bring this claim under § 2255 that claim would be second and

successive. In pertinent part, 28 U.S.C. § 2255(h) provides:

       A second or successive motion must be certified as provided in section 2244 by a
       panel of the appropriate court of appeals to contain –

       (1) newly discovered evidence that, if proven and viewed in light
       of the evidence as a whole, would be sufficient to establish by clear
       and convincing evidence that no reasonable factfinder would have



2/3
       found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on
       collateral review by the Supreme Court, that was previously
       unavailable.

28 U.S.C. § 2255(h).

       Where a claim is second or successive, the movant is required to seek, and acquire, the

approval of the Fifth Circuit before filing a second § 2255 motion before this Court. See Tolliver

v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000); 28 U.S.C. § 2244 (b)(3)(A) (“Before a second or

successive application permitted by this section is filed in the district court, the applicant shall

move in the appropriate court of appeals for an order authorizing the district court to consider the

application.”).   Benitez-Torres’s motion does not indicate that he has sought or obtained

permission from the Fifth Circuit to file the present motion. Until he does so, this Court does not

have jurisdiction over the motion.

                                         CONCLUSION

       For the foregoing reasons, Benitez-Torres’s motion (D.E. 224) is DISMISSED.




       SIGNED and ORDERED this 31st day of December, 2018.


                                                  ___________________________________
                                                            Janis Graham Jack
                                                     Senior United States District Judge




3/3
